                                            Case 3:17-cv-07190-JCS Document 139 Filed 05/03/21 Page 1 of 8




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        JUDY O’NEIL,                                    Case No. 17-cv-07190-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING IN PART MOTION
                                                  v.                                        TO RETAIN CONFIDENTIALITY AND
                                   9
                                                                                            DENYING ADMINISTRATIVE
                                  10        CITY AND COUNTY OF SAN                          MOTION TO FILE UNDER SEAL
                                            FRANCISCO, et al.,
                                  11                                                        Re: Dkt. Nos. 134, 136
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13   I.      INTRODUCTION

                                  14           This civil case arises from the fatal 2017 shooting of Keita O’Neil. Defendants the City

                                  15   and County of San Francisco, Edric Talusan, and Christopher Samayoa designated a large portion

                                  16   of the documents they produced in discovery as confidential pursuant to a protective order, and

                                  17   Plaintiff Judy O’Neil—Keita O’Neil’s mother—challenged the validity of many of those

                                  18   designations, and Defendants withdrew some of them. Criminal charges related to the shooting

                                  19   are currently pending against Samayoa, a former police officer. Defendants now move to retain

                                  20   confidentiality as to several broad categories of documents. The Court held a hearing on April 30,

                                  21   2021. For the reasons discussed below, the motion is DENIED as to the only document addressed

                                  22   with any specificity: a photograph of what appears to be a memorial to Mr. O’Neil.

                                  23           The Court declines to resolve the propriety of confidentiality designations for documents

                                  24   not specifically addressed by the parties. The parties agreed at the hearing that further disputes

                                  25   will be addressed as needed for documents that Plaintiff intends to use for summary judgment or

                                  26   trial. Plaintiff’s administrative motion to file under seal (dkt. 136) is DENIED.1

                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of a magistrate judge for all purposes pursuant to
                                       28 U.S.C. § 636(c).
                                             Case 3:17-cv-07190-JCS Document 139 Filed 05/03/21 Page 2 of 8




                                   1   II.      BACKGROUND

                                   2            The Court entered a stipulated protective order in this case allowing parties to designate

                                   3   material produced in discovery as confidential, subject to the following conditions:

                                   4                   5.1 Exercise of Restraint and Care in Designating Material for
                                                       Protection. Each Party or Non-Party that designates information or
                                   5                   items for protection under this Order must take care to limit any such
                                                       designation to specific material that qualifies under the appropriate
                                   6                   standards. The Designating Party must designate for protection only
                                                       those parts of material, documents, items, or oral or written
                                   7                   communications that qualify – so that other portions of the material,
                                                       documents, items, or communications for which protection is not
                                   8                   warranted are not swept unjustifiably within the ambit of this Order.
                                   9                   Mass, indiscriminate, or routinized designations are prohibited.
                                                       Designations that are shown to be clearly unjustified or that have been
                                  10                   made for an improper purpose (e.g., to unnecessarily encumber or
                                                       retard the case development process or to impose unnecessary
                                  11                   expenses and burdens on other parties) expose the Designating Party
                                                       to sanctions.
                                  12
Northern District of California




                                                       If it comes to a Designating Party’s attention that information or items
 United States District Court




                                  13                   that it designated for protection do not qualify for protection, that
                                                       Designating Party must promptly notify all other Parties that it is
                                  14                   withdrawing the mistaken designation.
                                  15   Protective Order (dkt. 39) at 3–4. The protective order limits the use and disclosure of material

                                  16   designated as confidential, although it generally allows use as needed for the prosecution or

                                  17   defense of the case. Id. at 7–8.

                                  18            The protective order provides the following procedure for resolving any disputes as to

                                  19   designations. A party may challenge an opponent’s designation of confidentiality at any time “by

                                  20   providing written notice of each designation it is challenging and describing the basis for each

                                  21   challenge,” and generally does not waive a challenge by failing to raise it promptly after receiving

                                  22   notice of the designation. Id. at 5. The parties must meet and confer to attempt to resolve the

                                  23   dispute. Id. at 5–6. If they are unable to reach an agreement, “the Designating Party shall file and

                                  24   serve a motion to retain confidentiality” and bears the burden of persuasion to show that the

                                  25   document should remain confidential. Id. at 6. “Frivolous challenges, and those made for an

                                  26   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)

                                  27   may expose the Challenging Party to sanctions.” Id.

                                  28            On March 8, 2021, Plaintiff’s attorney sent defense counsel a letter challenging the
                                                                                          2
                                          Case 3:17-cv-07190-JCS Document 139 Filed 05/03/21 Page 3 of 8




                                   1   confidentiality designations of the following categories of documents:

                                   2                  1. Homicide Investigative File (CCSF 1-1235)
                                                      2. DPA Audio Interviews
                                   3                  3. Medical Examiners’ Report (CCSF 2051-2078)
                                                      4. Body Worn Cameras (CCSF 2079-2080; 3051; 5059)
                                   4                  5. DPA Investigations (CCSF 2081-2499; 2510-2851)
                                                      6. Police Commission Report (CCSF 2500-2509)
                                   5                  7. Incident Reports (CCSF 2852-2893)
                                                      8. SFPD Notes for Presentation (CCSF 2894-2896)
                                   6                  9. Field Training Program (CCSF 2897-2995)
                                                      10. 911 Call Audio & Dispatch Audio (CCSF 2996-3030; 5005-5030)
                                   7                  11. Audio Interviews (CCSF 3031-3049; 5049; 5059; 5063-5079)
                                                      12. Surveillance Videos (CCSF 3050)
                                   8                  13. Scene Photos & Videos (CCSF 5032-5048; 5050-5058;5080-
                                                      5731; 5934-6037)
                                   9                  14. Video Interviews & Training Videos (CCSF 5732-5739; 5758-
                                                      5777)
                                  10                  15. Medical Examiner Photos (CCSF 5779-5833)
                                                      16. Samayoa BWC Still Shots (CCSF 6038-6533)
                                  11
                                  12   Sims Decl. (dkt. 134-1) Ex. A at 1.
Northern District of California
 United States District Court




                                  13          Plaintiff’s counsel cited section 832.7 of the California Penal Code, which generally

                                  14   provides for public access to records regarding shootings by police officers. Id. at 1–2; see Cal.

                                  15   Penal Code § 832.7(b)(1)(A). Defense counsel responded that section 832.7(b)(7) of the Penal

                                  16   Code creates an exception to that right of access when criminal charges are pending, and

                                  17   Plaintiff’s counsel argued that the Federal Rules of Evidence and general principles of public

                                  18   access to discovery nevertheless prohibit Defendants’ broad designations of confidentiality. Sims

                                  19   Decl. Ex. B, C. When the parties met and conferred by telephone, Defendants agreed to withdraw

                                  20   their designations as to 1,231 pages, but the parties were not otherwise able to resolve the dispute.

                                  21   Sims Decl. ¶ 5.

                                  22          Defendants argue in their motion that disclosure of the documents at issue would influence

                                  23   the jury pool and witnesses for Samayoa’s criminal trial, embarrass third-party witnesses

                                  24   (including Mr. O’Neil’s alleged accomplices in a carjacking) and members of Mr. O’Neil’s

                                  25   family, and imperil public safety by disclosing police tactics in training materials, among other

                                  26   justifications. See generally Mot. (dkt. 134). Defendants address the documents at issue in broad

                                  27   categories: (1) interview transcripts and videos; (2) the San Francisco Police Department

                                  28   (“SFPD”) homicide file; (3) the San Francisco Department of Police Accountability (“DPA”)
                                                                                         3
                                          Case 3:17-cv-07190-JCS Document 139 Filed 05/03/21 Page 4 of 8




                                   1   file; (4) the medical examiner’s report and photographs; (5) audio from a 911 call and a police

                                   2   dispatcher; (6) documents regarding an SFPD tactical training course; (7) SFPD incident reports;

                                   3   and (8) photographs and videos from the scene of the shooting. See id. Defendants also asserted

                                   4   that the official information privilege or law enforcement privilege applies, see id. at 16 & Notice

                                   5   of Mot. ¶ 5, but withdrew that argument in their reply, recasting that portion of their motion as

                                   6   having “only ma[de] a mention of the official information privilege to bolster the argument that

                                   7   the law frequently recognizes that there can be harm to law enforcement officers or agencies when

                                   8   information is publicly disclosed,” Reply (dkt. 137). Plaintiff argues in her opposition brief that

                                   9   the burden is on Defendants to justify their designations, Plaintiff should not be required to

                                  10   address specific documents, and the motion should be denied because Defendants have not

                                  11   provided all of the documents at issue to the Court. See generally Opp’n (dkt. 135).

                                  12   III.   ANALYSIS
Northern District of California
 United States District Court




                                  13          A.    Legal Standard
                                  14          The Ninth Circuit has addressed the standard for a motion to sustain confidentiality as

                                  15   follows:

                                  16                  If a party takes steps to release documents subject to a stipulated
                                                      order, the party opposing disclosure has the burden of establishing
                                  17                  that there is good cause to continue the protection of the discovery
                                                      material.
                                  18
                                                      A court considering a motion for a continuation of the protective order
                                  19                  must proceed in two steps. First, it must determine whether
                                                      “particularized harm will result from disclosure of information to the
                                  20                  public.” As we have explained, “[b]road allegations of harm,
                                                      unsubstantiated by specific examples or articulated reasoning, do not
                                  21                  satisfy the Rule 26(c) test.” Rather, the person seeking protection
                                                      from disclosure must “allege specific prejudice or harm.” Second, if
                                  22                  the court concludes that such harm will result from disclosure of the
                                                      discovery documents, then it must proceed to balance “the public and
                                  23                  private interests to decide whether [maintaining] a protective order is
                                                      necessary.” . . . .
                                  24
                                                      But even when the factors in this two-part test weigh in favor of
                                  25                  protecting the discovery material (i.e., where the court determines that
                                                      disclosure of information may result in “particularized harm,” and the
                                  26                  private interest in protecting the discovery material outweighs the
                                                      public interest in disclosure), a court must still consider whether
                                  27                  redacting portions of the discovery material will nevertheless allow
                                                      disclosure.
                                  28
                                                                                         4
                                          Case 3:17-cv-07190-JCS Document 139 Filed 05/03/21 Page 5 of 8




                                   1   In re Roman Cath. Archbishop of Portland in Or., 661 F.3d 417, 424–25 (9th Cir. 2011) (citations

                                   2   omitted without ellipses; some alterations in original).

                                   3          The following factors identified by the Third Circuit inform the inquiry:

                                   4                  1) whether disclosure will violate any privacy interests;
                                   5                  2) whether the information is being sought for a legitimate purpose
                                                      or for an improper purpose;
                                   6
                                                      3) whether disclosure of the information will cause a party
                                   7                  embarrassment;
                                   8                  4) whether confidentiality is being sought over information
                                                      important to public health and safety;
                                   9
                                                      5) whether the sharing of information among litigants will promote
                                  10                  fairness and efficiency;
                                  11                  6) whether a party benefitting from the order of confidentiality is a
                                                      public entity or official; and
                                  12
Northern District of California




                                                      7) whether the case involves issues important to the public.
 United States District Court




                                  13
                                  14   Glenmede Tr. Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995); see In re Roman Cath.

                                  15   Archbishop, 66 F.3d at 424 (endorsing the factors identified in Glenmede Trust).

                                  16          B.    The Parties Have Not Presented a Manageable Dispute
                                  17          With both parties having largely failed to address the contents of specific documents at

                                  18   issue, the Court is unable to resolve the dispute as to all of the myriad documents for which

                                  19   Plaintiff challenges Defendants’ confidentiality designations.

                                  20          Some of Defendants’ arguments likely sweep to far. For example, the contention that

                                  21   disclosing the “extent and number of staff hours the DPA devoted to this investigation” would

                                  22   unduly influence the jury pool by “reveal[ing] the DPA’s impressions regarding how seriously

                                  23   they regarded this matter,” Mot. at 20, rests on assumptions not only that a significant portion of

                                  24   the jury pool would be exposed to that information, but also that jurors would infer guilt from the

                                  25   fact that the DPA conducted a thorough investigation. The latter is particularly questionable, as it

                                  26   is neither surprising nor inherently indicative of guilt that relevant authorities thoroughly

                                  27   investigated a fatal shooting. Similarly, the assumption that disclosing the “SFPD officers who

                                  28   were interviewed as part of the investigation would unfairly paint these officers as being subject to
                                                                                          5
                                           Case 3:17-cv-07190-JCS Document 139 Filed 05/03/21 Page 6 of 8




                                   1   discipline or misconduct” appears to be unfounded, as it is not clear why anyone would infer

                                   2   misconduct rather than such officers having merely been witnesses to the events at issue. See id.

                                   3   And Defendants’ concern that “Mr. O’Neil’s accomplices to the carjacking . . . would be publicly

                                   4   tied to this shooting,” id. at 18, which “would likely cause them embarrassment,” id. at 22, rings

                                   5   hollow when Defendants themselves have disclosed those alleged accomplices’ names in their

                                   6   publicly-filed motion, id. at 9–10. Defendants having already publicly disclosed video footage of

                                   7   the shooting also tends to undermine the degree of additional prejudice that could result from

                                   8   disclosing other objective evidence of the events captured in those videos.2

                                   9          On the other hand, Defendants have a strong interest in preventing the dissemination of

                                  10   (1) prejudicial information to the jury pool for Samayoa’s criminal trial, and likely for this case as

                                  11   well; (2) information that might impede or undermine the investigation and prosecution of the

                                  12   criminal case; (3) information that might prejudice the defense in the criminal case;
Northern District of California
 United States District Court




                                  13   (4) information that may invade the privacy of third parties; and (5) information that might impair

                                  14   other significant interests. Some degree of overcautiousness in designating documents as

                                  15   confidential is therefore understandable.

                                  16          The dispute resolution process provided in the protective order contemplates narrower

                                  17   disputes than the parties raise here. While it is ultimately Defendants’ burden to justify their

                                  18   designations of confidentiality, it is not reasonable to expect Defendants to address thousands of

                                  19   documents in a single motion, nor is it inherently improper for Defendants to have designated a

                                  20   large number of documents as confidential. And while there may be some reason to believe

                                  21   Defendants violated the protective order’s prohibition of “[m]ass, indiscriminate, or routinized

                                  22   designations,” Protective Order at 4, Plaintiff’s failure to identify in her opposition brief or meet-

                                  23   and-confer letter any particular need to disclose the thousands of documents she has challenged

                                  24   raised questions of whether her challenges were “made for an improper purpose (e.g., to harass or

                                  25   impose unnecessary expenses and burdens on other parties),” id. at 6. Counsel’s explanation at

                                  26   the hearing—that he seeks clarity as to what can be disclosed or would need to be filed under seal

                                  27
                                       2
                                  28    These examples of relatively weak arguments in Defendants’ motion are not intended as an
                                       exhaustive list.
                                                                                     6
                                          Case 3:17-cv-07190-JCS Document 139 Filed 05/03/21 Page 7 of 8




                                   1   in future proceedings—largely dispels that concern, but does not require immediate action as to all

                                   2   of the documents at issue. The Court therefore declines at this time to resolve the propriety of the

                                   3   massive number of confidentiality designations in dispute, and addresses in the following

                                   4   subsection of this order only the single document that either party has addressed with any

                                   5   specificity: a photograph of what appears to be a memorial to Mr. O’Neil, consisting of candles

                                   6   and stuffed animals, labeled as CCSF 2469. Opp’n at 2.

                                   7          The parties agreed at the hearing that the remaining disputes need not be resolved before

                                   8   Plaintiff determines which documents she intends to use for summary judgment or trial, and that

                                   9   they will meet and confer to resolve any such disputes sufficiently in advance of those stages of

                                  10   the case to allow Plaintiff to determine what documents she may disclose in the public record.

                                  11          C.     Defendants Have Not Shown That the Photograph Is Confidential
                                  12          Defendants argue that although the photograph of a memorial would “likely not be
Northern District of California
 United States District Court




                                  13   deserving of confidentiality protection” if it had not been taken as part of the DPA’s investigation,

                                  14   but since it was taken in that context, “the very fact that DPA sought to take such a photograph

                                  15   reveals impressions of the investigator and exposes what the DPA saw as an appropriate scope of

                                  16   the investigation.” Reply at 3. According to Defendants, “simply show[ing] this photograph out

                                  17   of context would be misleading, and to reveal it publicly as part of the DPA file would raise

                                  18   [concerns regarding revealing the scope of the DPA investigation].” Id. Defendants have not

                                  19   explained how the photograph of the memorial could be “misleading” out of context, and while it

                                  20   is certainly possible that disclosing some aspects of the DPA investigation could be prejudicial, the

                                  21   Court is not persuaded that any prejudicial inference could be drawn from disclosing that this

                                  22   particular photograph was taken by an investigator. Defendants thus have not shown

                                  23   particularized harm that would result from disclosure, and their motion is DENIED as to this

                                  24   photograph.

                                  25          D.     The Administrative Motion to File Under Seal Is Denied
                                  26          Plaintiff filed an administrative motion to file portions of her opposition brief under seal

                                  27   solely on the basis that it addresses documents that Defendants designated as confidential. Under

                                  28   Civil Local Rule 79-5(e), which Plaintiff cites in her administrative motion, Defendants were
                                                                                         7
                                          Case 3:17-cv-07190-JCS Document 139 Filed 05/03/21 Page 8 of 8




                                   1   required to file a responsive declaration in support of sealing the material at issue no later than

                                   2   four days after the Plaintiff filed the administrative motion, Civ. L.R. 79-5(e)(1), but did not do so.

                                   3   Regardless, it appears that the only material designated as confidential that is disclosed in the

                                   4   redacted portions of the opposition brief is the photograph discussed above, which the Court holds

                                   5   is not properly designated as confidential. The administrative motion is therefore DENIED, and

                                   6   Plaintiff shall file an unredacted version of her opposition brief in the public record no earlier than

                                   7   May 7, 2021 and no later than May 13, 2021. See Civ. L.R. 79-5(e)(2).

                                   8          Plaintiff is admonished that the unredacted versions of documents filed in conjunction with

                                   9   any future administrative motion to file under seal “must indicate, by highlighting or other clear

                                  10   method, the portions of the document that have been omitted from the redacted version, and

                                  11   prominently display the notation ‘UNREDACTED VERSION OF DOCUMENT(S) SOUGHT TO

                                  12   BE SEALED.’” Civ. L.R. 79-5(d)(1)(D).
Northern District of California
 United States District Court




                                  13   IV.    CONCLUSION
                                  14          For the reasons discussed above, Defendants’ motion is DENIED as to the photograph

                                  15   designated as CCSF 2469, and the Court declines to resolve the propriety of any other

                                  16   confidentiality designations at this time. The parties shall meet and confer to resolve any relevant

                                  17   disputed designations in advance of summary judgment or trial.

                                  18          Plaintiff’s administrative motion to file under seal is DENIED, and Plaintiff is ORDERED

                                  19   to file her opposition brief in the public record no earlier than May 7, 2021 and no later than May

                                  20   13, 2021.

                                  21          IT IS SO ORDERED.

                                  22   Dated: May 3, 2021

                                  23                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  24                                                     Chief Magistrate Judge
                                  25
                                  26
                                  27
                                  28
                                                                                          8
